DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 11 contain the terms, “high bucking temperature” and “low bucking temperature”. The specification does not define these terms, and there is not a generally accepted meaning in the art. Thus, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention at the time the application was filed. Therefore, claims 1-8 and 10-11 fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 11 contain the terms, “high bucking temperature” and “low bucking temperature”. These limitations are indefinite because it is unclear what these terms mean. The specification does not define these terms, and there is not a generally accepted meaning in the art. Furthermore, the modifiers “high” and “low” are relative terms which also render the claim indefinite; the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claims 1-8 and 10-11 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 10 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Nitta 8,888,471.
Nitta discloses, regarding claim 9, a diaphragm pump comprising: a first pump chamber wall 111-115; a second pump chamber wall 132-134 forming a pump cavity, the pump cavity including: a first pump chamber 123; a second pump chamber (within 134); and a bimetal mechanical pump diaphragm 180c (as shown in Fig. 20) disposed between the first pump chamber 123 and the second pump chamber (134), the bimetal mechanical pump diaphragm 180c including a low thermal expansion alloy layer and a high thermal expansion alloy layer (substantially broad; layers 185, 186, 187, and 188 are a nickel/cobalt alloy, layer 189 is stainless steel; see col. 19, lines 26-35), the bimetal mechanical pump diaphragm 180c having an outer edge (see outer edge of 180 in Fig. 2 between 111 and 132), the outer edge being sealed between the first pump chamber wall 111 and the second pump chamber wall 132 (clearly shown in Fig. 2).
Nitta discloses, regarding claim 10, a method of pumping fluid with a bimetal mechanical diaphragm pump 110 comprising: drawing a first fluid into a first pump chamber 123, the first fluid having a first temperature greater than a high bucking temperature of a high thermal expansion alloy layer (substantially broad) of a bimetal mechanical pump diaphragm 180c disposed in the bimetal mechanical diaphragm pump 110 (layers 185, 186, 187, and 188 are a nickel/cobalt alloy, layer 189 is stainless steel; see col. 19, lines 26-35); bucking the bimetal mechanical pump diaphragm 180c into the first pump chamber 123; and pushing the first fluid out of the first pump chamber 123 when the bimetal mechanical pump diaphragm 180c  buckles into the first pump chamber 123. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746